COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §
                                                                  No. 08-10-00259-CR
 IN RE: SHANNON DOUTHIT,                          §
                                                            AN ORIGINAL PROCEEDING
                                                  §
                                                                      IN MANDAMUS
                   Relator.                       §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Shannon Douthit has filed a pro se petition for writ of mandamus requesting this Court to

order the Judge of the 394th Judicial District Court to file and consider his third, and to reconsider

his second applications for writ of habeas corpus pursuant to Texas Code of Criminal Procedure

Article 11.07.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial. State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Relator has not demonstrated he is entitled to

mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny relator’s request.



September 29, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
(Do Not Publish)